Citation Nr: 0632336	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  96-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan




THE ISSUE

Entitlement to service connection for a low back disability.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1981 to August 
1993.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1994 rating action that denied service 
connection for a low back disability.

In July 2002, the Board undertook additional development of 
the claim on appeal pursuant to the provisions of 38 C.F.R. 
§ 19.9 (2002).  The veteran was notified of that development 
by letter of October 2002.  By decision of October 2003, the 
Board remanded this case to the RO for completion of the 
action requested.  At that time, it was noted that the 
provisions of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
had been held to be invalid.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).    

In February 2005, the Board again remanded the matter on 
appeal to the RO for further development of the evidence and 
for due process development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In August 2005, the veteran failed, without good cause, 
to report for a VA examination scheduled to address the 
medical question of whether there was a relationship between 
his inservice low back complaints and any current low back 
disability.

3.  While the veteran had low back complaints in service and 
currently suffers from a low back disability, there is no 
competent and persuasive medical opinion on the question of 
whether there exits a medical relationship between such 
current  disability and his military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

April 2001, April 2004, and March 2005 post-rating RO letters 
informed the veteran of the VA's responsibilities to notify 
and assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing a disease 
that began in or was made worse by his military service).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and reiterated the type of records that the VA would make 
reasonable efforts to get.  The April 2004 and March 2005 RO 
letters requested the veteran to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that these letters satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran before the November 1994 
rating action on appeal, inasmuch as the VCAA was not enacted 
until November 2000.  However, the Board finds that, in this 
appeal, any delay in issuing the 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
connection with the veteran's appeal.  After the post-remand 
RO notice letter in March 2005 (which substantially completed 
the VA's notice requirements in this case), the RO gave the 
veteran further opportunities to furnish information and/or 
evidence pertinent to the claim before it readjudicated it on 
the basis of all the evidence of record in June 2006 (as 
reflected in the Supplemental Statement of the Case).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in the August 2006 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining all 
available service and extensive post-service VA and private 
medical records.  The veteran failed, without good cause, to 
report for a VA examination that had been scheduled for him 
in August 2005.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran claims service connection for a low 
back disability that he relates to his military service.  
However, no competent and persuasive evidence establishes a 
nexus between any currently diagnosed low back disability and 
the veteran's military service, to include any low back 
problems noted therein. 

The service medical records show that the veteran complained 
of low back pain since a motorcycle accident in April 1983; 
X-rays of the low back in September were normal.  Examination 
in June 1984 noted that the veteran had no back pain.  The 
spine was normal on October 1985 examination.

In November 1988, the veteran was seen with a 10-day history 
of low back pain after lifting weights.  The assessment was 
mechanical low back pain.  

The veteran denied a history of recurrent back pain on March 
1992 examination, and the spine was normal on examination.  

In May 1992, the veteran was seen with a 1-day history of low 
back pain after lifting weights.  The impression was low back 
pain, question of disc pathology.

On July 1993 separation examination, the veteran gave a 
history of recurrent low back pain since a motorcycle injury 
in 1983.  The examiner noted that the veteran had subjective 
back pain, but the back was normal on examination, with free 
range of motion in all directions.  After evaluation in early 
August, the assessment was 10-year history of chronic low 
back pain of unknown etiology.  Mid-August X-rays of the 
lumbosacral spine were negative, but the assessment was 
probable degenerative disc disease (DDD).

In a post-active service September 1993 report of medical 
history for Reserve service, the veteran gave a history of 
recurrent, intermittent low back pain since a 1983 accident, 
with re-injury in 1988 and 1992.  The examiner noted that the 
veteran's back pain was not debilitating, and that reported 
DDD had been diagnosed only on examination, not by X-rays or 
magnetic resonance imaging (MRI).

On October 1994 VA examination, the veteran gave a history of 
a back injury in a motorcycle accident in service, as well as 
subsequent re-injury.  He currently complained of chronic low 
back pain.  On examination, carriage, posture, gait, 
lumbosacral spine range of motion, and deep tendon reflexes 
were within normal limits, and there was no tenderness.  
Straight leg raising was negative.  The diagnosis was chronic 
low back pain secondary to repeated low back injury, but the 
physician stated that the veteran's service medical records 
had not been made available to him for review.

In May 1996, the veteran was seen by W. Willard, M.D., with a 
history of a back re-injury.  The assessment was recurrent 
low back strain.  X-rays of the lumbosacral spine revealed 
DDD of the L5-S1 interspace.  

September 1998 VA X-rays of the lumbosacral spine were 
essentially normal, with well-maintained vertebral bodies and 
intact intervertebral disc spaces.

On December 1998 VA examination, the veteran gave a history 
of several previous back injuries with negative X-ray 
examinations.  After current examination including normal X-
rays of the lumbosacral spine, the diagnosis was low back 
pain syndrome without ongoing radiculopathy.  

December 1999 MRI of the lumbar spine at the Southwest 
Michigan Imaging Center revealed slight degenerative disc 
changes at L5-S1 with slight listhesis of   L-5 posteriorly 
over S-1, without compromise of the neural structures.       

On May 2000 examination, R. D., M.D., noted the veteran's 
complaints of low back pain since an inservice injury in 
1992, as well as the onset of numbness in the feet in 
November 1999.  On examination, there was no lumbar spine 
tenderness, and straight leg raising was normal.  The 
impression was chronic low back pain since 1992, with MRI 
findings of posterior listhesis of L-5 over S-1 from 
degenerative changes. 

On October 2000 outpatient examination by M. K., M.D., the 
veteran gave a history of chronic low back pain since the 
1980's, when he fell of a bike, with subsequent exacerbations 
in 1988 and 1992.  The assessment was chronic low back pain 
secondary to early degenerative changes.

On November 2000 physical therapy evaluation by K. M., P.T., 
the veteran gave a history of a back injury in 1992 while 
lifting weights.   

38 C.F.R. § 3.655 provides that, when a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  In August 
2005, the RO scheduled the veteran for a VA examination to 
obtain a definitive medical opinion as to whether any current 
low back disability was related to any low back injuries 
during his military service.  However, the veteran failed to 
cooperate with the RO's attempt to obtain this necessary 
additional medical evidence in this case, cancelling the 
examination, and in February 2006 he refused to report for 
any additional VA examinations and to furnish any additional 
medical records.
  
On that record, the Board finds no basis upon which to grant 
service connection for a low back disability.  While the 
veteran had low back complaints in service and currently 
suffers from a low back disability, there is no competent and 
persuasive medical opinion on the question of whether there 
exits a medical relationship between such current disability 
and his military service.  Although an October 1994 VA 
examiner diagnosed chronic low back pain secondary to 
repeated low back injury, that physician's conclusion is of 
little probative value, as it was based purely on the history 
as related by the veteran, as his service medical records had 
not been made available to him for review prior to the 
examination.  As noted above, the veteran failed, without 
good cause, to report for a VA examination scheduled to 
address the medical question of whether there was a 
relationship between his inservice low back complaints and 
any current low back disability.  In the absence of competent 
and persuasive evidence showing a nexus between the veteran's 
inservice low back complaints and his current low back 
disability, the Board finds no basis upon which to grant 
service connection for a low back disability.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such do not provide any 
basis for allowance of the claim.  While the veteran may well 
believe that his current low back disability is related to 
his military service, there is no medical support for such 
contention.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38  (1994).  As a layman without the 
appropriate medical training or expertise, the appellant 
simply is not competent to render an opinion on such a 
medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his own assertions in 
this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
J. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


